DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 1/29/2019 have been fully considered.
Claims 15 and 21-25 have been cancelled.

The rejection of claims 1-8, 10-14, and 20 under 35 U.S.C. 103 as being unpatentable over Wilmen et al. (U.S. Patent Application Publication 2014/0187491) in view of Glaesner et al. (U.S. Patent No. 7,271,149) is withdrawn in view of applicant’s arguments that scR6 of Wilmen et al. (having a 15 amino acid linker) had no activity. 

The rejection of claims 1-14 and 20 under 35 U.S.C. 103 as being unpatentable over Wilmen et al. (U.S. Patent Application Publication 2014/0187491, of record) and Glaesner et al. (U.S. Patent No. 7,271,149) as applied to claims 1-13, 20, and 25 above, and further in view of Tsui et al. (U.S. Patent Application Publication 2015/0125444) is withdrawn in view of applicant’s arguments that scR6 of Wilmen et al. (having a 15 amino acid linker) had no activity.

Drawings
The replacement drawings for Figures 1-19 were received on 1/29/2021.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: The incorporation of sequence listing on page 1 of the specification should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  
Appropriate correction is required.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 26-29 are directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 16-19, directed to the invention(s) of Group II do not require all the limitations of an allowable product claim, and have NOT been rejoined.  Group II is directed to patentably distinct products.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 4/7/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 16-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of attenuating cardiac hypertrophy and fibrosis induced by isoproterenol by administering the fusion protein of SEQ ID NO: 16 to mice, does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Paragraph [0129] of U.S. Patent Application Publications 20190352366 defines administering the fusion polypeptides of the invention to an animal for preventing, treating, or ameliorating symptoms associated with a disease, disorder, or infection.  Paragraph [0132] defines “heart failure” to include acute heart failure, chronic heart failure (CHF) and acute decompensated heart failure (ADHF).  The term “heart failure” may also include more specific diagnoses such as heart failure with preserved ejection fraction (HFpEF), heart failure with mid-range ejection fraction or heart failure with reduced ejection fraction (HFrEF).  Paragraph [0134] defines subjects as including mammals and humans.
	Example 8 and Figure 29A-B discloses that treatment with isoproterenol significantly increases cardiac hypertrophy and fibrosis.  This increase is significantly attenuated when isoproterenol was administered concomitantly with SEQ ID NO: 16.
	The results from this example cannot be extrapolated to predict treatment of all diseases encompassed by claim 26 or all aspects of heart failure encompassed by claim 27.  At least for example, the experimental system of Example 8 is not an art accepted model for treatment of diseases such as cancer or infections such as Covid-19.  At least for example, the experimental system of Example 8 is not an art accepted model for irregular heart rate or wheezing, symptoms of heart failure.  There is no evidence of record that the mouse model is predictive for other subjects embraced by the claims such as humans, cats, dogs, cows, and horses.  Note that claim 29 requires that the fusion protein be self-administered by the subject.  There is no evidence that all subjects embraced by the claims would have the ability to do this.

	The claims are not enabled for their scope.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa